BLUE, Judge.
The plaintiffs, Rodrigo and Haydee Pom-pa, in this action for personal injury to their son, appeal the dismissal' of their amended complaint and the trial court’s final summary judgment for the defendant, Mildred Martinez. The procedural posture of this case requires reversal.
The trial court improperly granted motions to which pleadings were not directed. A third amended complaint was pending at the time of the hearing on the motions appealed. It was filed as a result of the parties’ stipulation. There was no motion to dismiss the third amended complaint. The motion for summary judgment was directed to the plaintiffs’ second amended complaint. The third amended complaint alleged a different and distinct theory of liability from the second amended complaint. The trial court could not properly rule upon pleadings to which motions and argument were not directed. Cortina v. Cortina, 98 So.2d 334 (Fla.1957). We reverse and remand this case for further proceedings.
CAMPBELL, A.C.J., and THREADGILL, J., concur.